Citation Nr: 0707816	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-24 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970, including a tour of duty in Vietnam where he was 
awarded the Combat Action Ribbon.  He died in September 1996.  
The appellant is his surviving spouse.  See Administrative 
Decision dated in May 2005 [recognizing a common law marriage 
between the veteran and appellant.]

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The RO previously denied service connection for the cause of 
the veteran's death in an unappealed December 1996 rating 
decision.  The claimant in that decision was the veteran's 
former spouse, who filed the claim on behalf of the children 
of her marriage with the veteran.  

The veteran's surviving spouse (who is the appellant in the 
instant claim) filed an initial application for service 
connection for the cause of the veteran's death in March 
1998.  A subsequent April 1998 letter from the RO informed 
the appellant that the claim of service connection for the 
cause of the veteran's death would not be reopened in the 
absence of new and material evidence.  The appellant did not 
immediately respond, and the RO did not issue a decision on 
the issue.

In June 2004, the appellant again filed a claim for service 
connection for the cause of the veteran's death.  The claim 
was denied in a November 2004 rating decision on the grounds 
that new and material evidence had not been received since 
the prior December 1996 rating decision.  The appellant 
disagreed with November 2004 rating decision and initiated 
the instant appeal.  The appeal was perfected by her timely 
submission of her substantive appeal (VA Form 9) in August 
2005.

The appellant presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following the hearing, the appellant 
submitted additional evidence directly to the Board.  She has 
waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

Clarification of issue on appeal

As noted above, the RO denied the appellant's claim in 
November 2004 on the grounds that new and material evidence 
had not been submitted since the December 1996 rating 
decision.  The appellant was not, however, the claimant 
involved in the December 1996 decision.  The claimant in that 
denial was the veteran's former spouse, who brought the claim 
on behalf of the veteran's surviving children.  

Because the appellant in this case was not the claimant in 
the December 1996 denial, and because she was not provided 
with notice of that decision, such cannot be used as a basis 
for requiring her to submit new and material evidence before 
her claim can be considered on the merits.  The RO's 
characterization of the claim as involving the question of 
whether new and material evidence had been submitted was in 
error.  The Board has therefore recharacterized the issue on 
appeal to that of service connection for the cause of the 
veteran's death.  

The Board has also considered whether the RO's April 1998 
letter constitutes a denial of service connection for the 
cause of the veteran's death so as to require the appellant 
to submit new and material evidence before her claim can be 
decided on the merits.  After reviewing the letter, however, 
the Board does not believe that such constitutes an actual 
decision on the claim.  The letter erroneously informed the 
appellant that she needed to submit new and material evidence 
sufficient to reopen the claim.  The letter did not, however, 
definitively make a decision on this issue or inform the 
appellant of her appellate rights.  As such, the RO's April 
1998 letter to the appellant did not constitute a prior final 
denial of her claim so as to require the submission of new 
and material evidence.  The Board will accordingly proceed to 
adjudicate the claim on it merits.  


FINDINGS OF FACT

1.  The veteran died in September 1996 at age 47.  His death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest due to multiple internal and 
external injuries sustained in a motor vehicle accident.  No 
autopsy was performed.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's fatal motor vehicle accident 
was at least as likely as not the result of his service-
connected PTSD.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the appellant regarding her 
service connection claim for the cause of the veteran's death 
in July 2004.  An additional letter was sent to the appellant 
in August 2006 advising her of the type of evidence needed to 
secure the earliest possible effective date for any future 
grant of service connection.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board need not, however, discuss 
the sufficiency of the July 2004 VCAA notice, the August 2006 
Dingess letter, or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.




Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that the veteran's 
PTSD was productive of frequent severe flashbacks and 
dissociative states which caused him to essentially "black 
out" and lose control of his vehicle, resulting in a fatal 
accident.

The evidence of record, including an accident report from the 
Kansas Highway Patrol, indicates that on an evening in 
September 1996 the veteran was traveling westbound on a two-
lane road in rural Kansas at an extremely high rate of speed 
when he attempted to pass a tractor-trailer truck in a no-
passing zone.  The veteran's vehicle struck an eastbound 
vehicle in the opposite lane head on, killing both himself 
and the driver of the other vehicle instantly.

The key question before the Board is whether the 
aforementioned fatal accident was the product of the 
veteran's PTSD, in particular a flashback or dissociative 
state, as the appellant suggests.  After reviewing the 
evidence of record, the Board finds that it is as likely as 
not that the veteran's fatal accident was the result of his 
PTSD symptomatology.

The veteran's psychiatric treatment records indicate that in 
the years immediately preceding his death, the veteran was 
being treated for severe PTSD, with symptoms including 
frequent flashbacks involving combat experiences in Vietnam.  
During such episodes of flashbacks (which the treatment 
records alternatively refer to as "dissociative states" and 
describe as "vivid" and "lengthy"), the veteran would lose 
touch with his surroundings and be overcome by intrusive 
thoughts of traumatic events in service.  The veteran himself 
consistently reported that during such incidents, he would 
essentially "black out."  Indeed, the veteran was diagnosed 
during a September 1994-January 1995 VA hospitalization as 
having, in addition to severe PTSD, "dissociative disorder, 
not otherwise specified, secondary to PTSD".  Multiple 
medications were prescribed to treat such symptoms.  None was 
effective.  

Treatment records also indicate that flashbacks/dissociative 
states plagued the veteran on the road.  During a psychiatric 
hospitalization in late 1994 and early 1995, the veteran 
reported a "black out" episode while driving in which he 
crossed the median and came to on the other side of the 
highway at a high rate of speed.  See also Treatment records 
from Asbury-Salina Medical Center dated in June 1994 and an 
undated statement from the veteran before his death 
[describing the incident].  Both the veteran and bystanders 
were unharmed in that incident.  

The appellant testified at the September 2006 hearing that 
she herself had witnessed the veteran experience flashbacks 
while driving, and that on more than one occasion she was 
forced to take the wheel during such occurrence.  See the 
Hearing Transcript, at page 8.  The appellant further 
testified that she had repeated concerns about the veteran 
driving alone for this reason, and often tried to accompany 
him while driving.  Id. at 13-14.  

The record thus includes evidence, to include competent 
medical evidence from various sources, indicating that the 
veteran suffered from frequent flashbacks and/or dissociative 
states, and that such impacted his driving.  On the other 
hand, the record includes virtually no evidence demonstrating 
an alternative explanation for the accident.  There is no 
suggestion in the police report or the medical record that 
alcohol played a role.  It is also unlikely that the 
veteran's vehicle suffered from a mechanical failure of some 
kind, as it was only a few months old.  Moreover, it does not 
appear that driving conditions at the time of the accident 
were particularly adverse.  Although it was raining, there is 
no indication that visibility was poor, that the roadway was 
slippery, that there was heavy traffic, or that the veteran 
was rounding a sharp curve or negotiating a roadway obstacle.  

There is no other explanation, aside from psychiatric 
problems related to PTSD, for what was seems to have been 
egregiously reckless driving on the part of the veteran that 
day.  The appellant testified that the veteran was traveling 
in excess of 
100 miles per hour at the time of the accident and that he 
had been spotted traveling in this manner for several miles 
before the collision.  Witness statements on the police 
report, together with the completely destroyed state of the 
vehicles involved in the accident as well as the condition of 
the deceased, confirm that extremely high speeds were 
involved.  Indeed, a large gouge in the pavement was created 
from the impact.  The police report also indicates that the 
veteran crossed a double solid center line in a no passing 
zone, striking the oncoming car head on.  Yet despite his 
extremely reckless behavior on the day of the accident, the 
veteran had no history of speeding tickets, drunk driving, 
prior traffic infractions, or previous accidents.  
See the veteran's Official Kansas State Driving Record.  For 
her part, the appellant testified that the veteran was 
usually conscientious behind the wheel and typically drove 
around the speed limit - except when in the throes of a 
flashback or dissociative state.

There also does not appear to be any physical malady which 
led to the incident.  Although the veteran had sustained a 
cervical spine injury in a previous work-related accident, 
there is no indication in the record that such adversely 
affected his ability to operate a motor vehicle.  While a 
March 1994 head CT scan suggested the presence of a brain 
lesion, such was not found on follow-up CT scans in June 1994 
and January 1995.  Such scans were within normal limits, as 
was an ECG of the veteran conducted at the time of his late 
1994 psychiatric hospitalization.  An organic brain disorder 
was never diagnosed.  The medical evidence does not indicate 
that the veteran was suicidal.     

The veteran's PTSD, characterized as it was by frequent and 
severe flashbacks and dissociative states, plausibly explains 
the fatal accident.  Indeed, after reviewing the evidence of 
record, PTSD seems to be the most likely cause of the 
veteran's demise.  The Board cannot state for certain that 
the veteran was definitely experiencing a PTSD-induced 
flashback at the time of his fatal accident.  It is 
impossible to know exactly what was going through his mind at 
the time.  The Board need not, however, pin down the exact 
cause of the veteran's accident with absolute certainty for 
the appellant's claim to be successful.  The Board need only 
find that the veteran's fatal accident was "as likely as 
not" related to his service-connected PTSD for the 
appellant's claim to be granted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990) [holding that a claimant "need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail"]; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) [noting that to 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim].  

In the instant case, the record shows that in the years 
preceding his death, the veteran suffered from severe PTSD, 
which was consistently noted in treatment records to be 
productive of frequent and intense flashbacks and/or 
dissociative states during which the veteran would lose touch 
with the world around him and be overcome by intrusive 
recollection of his combat experiences in Vietnam.  Both the 
contemporaneous psychiatric treatment records and the 
appellant's sworn testimony indicate that such episodes 
adversely affected the veteran's ability to safely operate a 
motor vehicle.  Indeed, some two years before his death, the 
veteran described to his psychiatrists a scenario strikingly 
similar to that which precipitated his subsequent fatal 
accident (blacking out, crossing the median, and coming to in 
the wrong lane at a high rate of speed).  Given such 
circumstances, the Board believes that it is at least as 
likely as not that the veteran's PTSD symptomatology led to 
his fatal accident.  

The Board additionally observes that although service 
connection is precluded in cases involving willful 
misconduct, see 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002), 
the medical and other evidence indicates that the veteran's 
actions were not "willful" but rather were the consequences 
of his totally disabling PTSD.

In summary, for reasons stated above, service connection for 
the cause of the veteran's death is warranted and the benefit 
sought on appeal is accordingly granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


